DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 09/29/2021 was entered.
Claims 11-13, 23-25, 35-37 and 40-58 are pending in the present application.
Applicant’s election of Invention Group I, drawn to methods of providing a protein to a subject in need thereof, in the reply filed on 08/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Applicant also elected previously the following species:  (a) 2 spacer sequences; (b) SEQ ID NO: 36 as the enhancer sequence which is SEQ ID NO: 1 with mutations at positions 1, 14, 32 and 39; (c) SEQ ID NO: 28 as the insulator sequence; (d) nucleotides 340-432 of SEQ ID NO: 37 as the intron sequence; (e) a protein lacking or deficient in a hemophilia as the transgene; and (e) the polynucleotide expression construct comprising the sequence of SEQ ID NO: 37.
Claim 46 was withdrawn from further consideration because it is directed to a non-elected species.
Accordingly, claims 11-13, 23-25, 35-37, 40-45, and 47-58 are examined on the merits herein with the above elected species.

Priority

	Upon review of the specifications of the above US application and the provisional applications, it is determined that the examined claims are only entitled at best to the effective filing date of 03/14/2016 of the provisional application 62/307,897.  This is because there is no written support in the provisional application 62/247,469 for the concept of using a method of providing a protein to a subject in need thereof using a recombinant AAV vector having the specific elements recited in independent claims 11, 23, 35 and 50.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


1.	A method of providing a protein to a subject in need thereof as recited in claim 12, 24, or 36, further comprising administering to the liver of the subject a recombinant AAV vector encoding one or more sequence-specific endonuclease, wherein the sequence-specific endonuclease cleaves an endogenous albumin gene and the transgene is integrated into the endogenous albumin gene; and
2.	A method of providing a protein to a subject in need thereof as recited in claim 44, 53 or 57, wherein the transgene further encodes one or more sequence-specific endonuclease; 
does not reasonably provide enablement for other method of providing a protein to a subject in need thereof by further administering one or more of any nuclease in any form to the subject, and/or using an AAV vector in which the transgene further encodes one or more of any nucleases as claimed broadly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).


1.   	The breadth of the claims 
Claims 13, 25 and 37 encompass a method of providing a protein to a subject in need thereof as recited in claim 12, 24 and 36, respectively, that further comprising administering via any route of delivery one or more of any nucleases (e.g., exonuclease I, exonuclease III, nuclease S1, RNases, DNases, ZFNs, TALENs and CRISPR-Cas nuclease system) in any form (e.g., naked protein and/or polynucleotide) as long as the nuclease cleaves an endogenous albumin gene and the transgene is integrated into the endogenous albumin gene.  Claims 45, 54 and 58 encompass a method of providing a protein to a subject in need thereof as recited in claim 44, 53 and 57, respectively, wherein the transgene in the AAV vector encodes a protein lacking or deficient in a hemophilia or a lysosomal storage disease, further encodes one or more of any nucleases (e.g., exonuclease I, exonuclease II, nuclease S1, RNases, DNases, ZFNs, TALENs and CRISPR-Cas nuclease system).  The specification states explicitly “Any nuclease can be used for targeted integration of the transgene expression construct” (paragraph [0139]); and it is noting that the term “subject” is defined by the instant application to mean any mammalian patient or subject (paragraph [0105]).   

2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (03/14/2016), apart from the use of sequence-specific endonucleases (e.g., ZFNs, TALENs and CRISPR-Cas 
3.  	The amount of direction or guidance provided  
Apart from disclosing intravenous co-administration of albumin-specific ZFN AAV2/6 and AAV2/6 hFVIII-BDD cDNA CRMSBS2 No Intron into mice that resulted in targeted integration of the FVIII-BDD transgene (see at least Examples 1-3 and Tables 5-6); the instant specification fails to provide sufficient guidance for a skill in the art on how to use any nuclease, particularly nucleases other than sequence-specific endonucleases (e.g., exonucleases, nuclease S1, RNases, DNases) for cleaving an endogenous albumin gene such that a transgene is integrated into the endogenous albumin gene in a liver cell of the subject as claimed broadly.  The instant specification also fails to provide sufficient guidance for a skilled artisan on how to deliver any nuclease, including sequence-specific endonuclease, in the form of a protein, an mRNA and/or other vector via any route of administration into a subject such that it can be successfully delivered to liver cells in a sufficient amount to mediate targeted integration of the transgene into the endogenous albumin gene as claimed broadly.  Particularly, any protein and/or any mRNA molecule that is delivered systemically (e.g., intravenous, intradermal, subcutaneous injection) is highly susceptible to degradation by proteinases and RNases.  Since the prior art before the effective filing date of the present application 
As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the unpredictability of the relevant physiological art, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 42 recites the limitation "The method of claim 11,…the intron sequence" in lines 1 and 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because neither in claim 42 nor in claim 11 from which claim 42 is dependent upon, is there a recitation of “an intron sequence”.  Accordingly, it is unclear which particular the intron sequence do Applicants refer to.  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 40, 42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Vandendriessche et al (US 2015/0283267; IDS) in view of Bloom et al (US 2007/0154456) and Rebar (US 2013/0177960; IDS).
The instant claims are directed to a method of providing a protein to a subject in need thereof, the method comprising administering to the liver of the subject an AAV vector, wherein the AAV vector comprises a polynucleotide expression construct between a 5’ and a 3’ inverted terminal repeat (ITR), the polynucleotide expression construct comprising at least one spacer sequence comprising an insulator sequence, a liver-specific enhancer sequence, a promoter sequence and a transgene, wherein the transgene encodes the protein and the protein is produced in the subject.
Vandendriessche et al already disclosed at least an AAV-based vector comprising a nucleic acid expression cassette comprising a liver-specific regulatory element (the Serpin enhancer), a liver-specific promoter (e.g., transthyretin/TTR promoter, including minimal TTR promoter), a minute virus of mouse (MVM) intron, a transgene (e.g., codon-optimized hFIX, FVIII) and a transcriptional terminal signal (e.g., bGHpA) for increasing the efficiency and safety of liver-directed gene therapy for at least hemophilia A and B; a pharmaceutical composition comprising the same AAV-based vector; and a method for treating at least a mammalian subject (e.g., humans, farm animals, dogs, cats, rats and mice) in need thereof by introducing in the liver of the subject the same AAV-based vector (see at least Summary of the Invention; particularly paragraphs 14-21, 30-31, 33-34, 60, 64, 97, 103-104, 108-162, 184-198; Examples 1-3, 6-7; and Fig. 1A and Fig. 6).  Both Fig. 1A and Fig. 6 depict a recombinant AAV vector comprising the nucleic acid expression cassette positioned between the 5’ and 3’ inverted terminal repeats.  Vandendriessche et al also taught that the transgene can be introduced into a cell through integration in the genome or as an episomal plasmid (paragraph 162).  Vandendriessche et al further stated “In preferred embodiments, the regulatory element in the nucleic acid expression cassettes and vectors disclosed herein is a liver-specific regulatory element derived from the serpin gene promotor.  Said regulatory element comprises the sequence as defined in SEQ ID NO: 8, a sequence having at least 85%, preferably at least 90%, more preferably at least 95%, such as 96%, 97%, 98% or 99%, identity to said sequence, or a functional fragment thereof” SEQ ID NO: 8 is a 72-nucleotide sequence which exhibits 91.1% sequence identity to the 72-bp sequence of SEQ ID NO: 36 of the present application (see attached sequence search).
  Vandendriessche et al did not disclose specifically that the expression cassette is flanked by insulator sequences, and/or the method further comprising administering to the subject one or more nucleases that cleaves an endogenous albumin gene and the transgene is integrated into the endogenous albumin gene, and/or the transgene further encodes one or more said nucleases.
Before the effective filing date of the present application (03/14/2016), Bloom et al already taught an insulated herpesvirus-derived gene expression cassette for sustained and regulatable gene expression, wherein the cassette is bounded by control elements, LAT insulalor/boundary region, that protect and insulate the gene expression portion of the cassette from the influence of DNA and chromatin structure that lie outside the cassette, when the cassette is inserted into a viral vector (e.g., AAV, retrovirus or herpesvirus) or a cellular genome (see at least the Abstract; Summary of the Invention; particularly paragraphs [0009]-[0011], [0013], [0015]-[0018], [0024]-[0025], [0027], [0053]-[0055], [0062]-[0063], [0071]-[072], [0189]; and Figs. 1-2).  Both Figs. 1-2 depict a gene expression cassette being bound/flanked by two LAT insulators.  Bloom et al stated explicitly “These control elements effectively maintain the expression cassette in an accessible and transcriptionally-responsive conformation.  The expression cassettes of the present invention facilitate predictable and sustained expression of a transgene regardless of where the cassette was inserted.  For example, the cassette may be used to insert a transgene into a viral vector (including, for example, but not limited to adeno-associated virus (AAV), retrovirus (Lentivirus), or Herpesviruses), or into the genome of a eukaryotic cell, including mammalian cells such as human cells” (paragraph [0009]).
Additionally, Rebar already taught at least a method and  a composition for creating a safe harbor (e.g., Albumin, AAVS1, Rosa, HPRT or CCR5 locus) in the genome of cells, for targeted insertion and subsequent expression of a transgene from a secretory tissue such as liver, wherein the composition comprises a ZFN or TALEN (or a vector such as an AAV encoding said ZFN or TALEN) and a donor sequence/transgene to be inserted into the gene following targeted cleavage with the ZFN and/or TALEN (see at least Summary; particularly paragraphs 116-117, 143-144, 146, 148-160, 180-182; Examples 1-7).  Rebar stated “The donor is generally inserted so that its expression is driven by the endogenous promoter at the integration site, namely the promoter that drives expression of the albumin gene.  However, it will be apparent that the donor may comprise a promoter and/or enhancer, for example a constitutive promoter or an inducible or tissue specific promoter” (paragraph 152); “In other embodiments, the transgene (e.g., with or without albumin encoding sequences) is integrated into any endogenous locus, for example a safe-harbor locus” (paragraph 153); “Furthermore, although not required for expression, exogenous sequences may also include transcriptional or translational regulatory sequences, for example, promoters, enhancers, insulators, internal ribosome entry sites, sequences encoding 2A peptides and/or polyadenylation signals” (paragraph 155); and “[w]hen one or more nucleases and a donor construct are introduced into the cell, the nucleases and/or donor polynucleotide may be carried on the same vector or on different vectors” (paragraph 159).  Rebar also taught that the composition is useful to correct or restore functionality in clotting disorders such as hemophila A, hemophilia B; as well as for treating lysosomal storage diseases (paragraphs 9, 11 and 181).  Rebar also stated “In recent years, a new strategy for transgene integration has been developed that uses cleavage with site-specific nucleases to bias insertion into a chosen genomic locus…This approach offers the prospect of improved transgene expression, increased safety and expressional durability, as compared to classic integration approaches, since it allows exact transgene positioning for a minimal risk of gene silencing or activation of nearby oncogenes” (paragraph 5).  By exemplifications, Rebar disclosed a segment of the human albumin gene sequence encompassing parts of exon 1 and intron 1 with indicated targeted sites of the zinc finger nucleases (paragraph 66 and Fig. 9); as well as a segment of mouse albumin gene sequence encompassing parts of intron 1 and a small fragment of exon 2 chosen for ZFN targeting (paragraph 60, Fig. 3).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Vandendriessche et al by also incorporating at least the LAT insulator/boundary regions to flank the nucleic acid expression cassette in a recombinant AAV vector for targeted insertion into a desired locus such as a safe-habor locus (e.g., an albumin gene locus) in a liver cell of a patient by administering to the liver of said patient an encoded site-specific nuclease such as a ZFN and/or a TALEN in the same recombinant AAV vector or in a different recombinant AAV vector to supply a therapeutic protein for the treatment of a clotting disorder, in light of the teachings of Bloom et al and Rebar as presented above. 
LAT insulalor/boundary region could be protected and insulated from the influence of DNA and chromatin structure that lie outside the cassette, such that a predictable and sustained expression of a transgene regardless of where the cassette was inserted could be attained.  Moreover, Rebar already taught a method and a composition for creating a safe harbor (e.g., AAVS1, Rosa, HPRT or CCR5 locus) in the genome of cells, for targeted insertion and subsequent expression of a transgene from a secretory tissue such as liver, wherein the composition comprises donor sequence/transgene and a ZFN or TALEN in the form of the same recombinant AAV vector or in different recombinant AAV vectors; and that this approach offers the prospect of improved transgene expression, increased safety and expressional durability, as compared to classic integration approaches.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Vandendriessche et al, Bloom et al and Rebar; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Vandendriessche et al, Bloom et al and Rebar as set forth above is indistinguishable and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

s 35-37 and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Vandendriessche et al (US 2015/0283267; IDS) in view of Bloom et al (US 2007/0154456) and Rebar (US 2013/0177960; IDS) as applied to claims 11-13, 40, 42 and 44-45 above, and further in view of Nair et al (Blood 123:3195-3199, prepublished online on March 17, 2014; IDS).
The combined teachings of Vandendriessche et al, Bloom et al and Rebar were presented above.  However, none of the cited references teaches specifically using the elected liver-specific 72-bp enhancer sequence of SEQ ID NO: 36 (containing the 40-bp serpin enhancer of SEQ ID NO: 1 with mutations at positions 1, 14, 32 and 39 of SEQ ID NO: 1), even though Vandendriessche et al disclosed that the liver-specific regulatory element derived from the serpin gene promotor can be the sequence of SEQ ID NO: 8 or a sequence having at least 85%, preferably at least 90% identical to SEQ ID NO: 8; and that SEQ ID NO: 8 is a 72-nucleotide sequence which exhibits 91.1% sequence identity to the sequence of SEQ ID NO: 36 of the present application and differs from SEQ ID NO: 36 with 4 mismatches at positions 31 (G instead A), 44 (T instead C), 62 (G instead of A) and 69 (C instead of T) (see attached sequence search below).
Before the effective filing date of the present application (03/14/2016), Nair et al have identified a 71-bp hepatocyte-specific transcriptional cis-regulatory module designated as HS-CRM8 that is derived from the human SERPINA1 gene and contains several putative transcriptional factor binding sites, including FOXA1, CEBP, HNF1, MyoD, LEF-1, LEF-1/TCF, that are strongly associated with robust liver-specific expression in vivo via a computational approach (see at least the Abstract; particularly Fig. 1B).  Fig. 1B showed evolutionary conservation, nucleotide sequence and the rhemac2_1-71/1-71 sequence listed in Fig. 1B contains A, C, A and T at positions 30, 43, 61 and 68 that correspond to mutations at positions 31 (G instead of A), 44 (T instead of C), 62 (G instead of A), and 69 (C instead of T) in the 72-bp liver-specific enhancer sequence of SEQ ID NO: 8 that is taught by the primary Vandendriessche reference; and all of these mutations are outside of the critical TBFSs identified in the 71-bp HS-CRM8.
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Vandendriessche et al, Bloom et al and Rebar by also utilizing a liver-specific enhancer sequence of SEQ ID NO: 8 with 4 mutations at positions 31 (A instead of G), 44 (C instead of T), 62 (A instead of G) and 69 (T instead of C), which is 100% identical to the sequence of SEQ ID NO: 36 of the present application, in light of the teachings of Nair et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because these mutations are already present in the rhemac2_1-71/1-71 sequence identified by Nair et al in Fig. 1A, and especially since they are all located outside of the critical TBFSs identified in the 71-bp HS-CRM8 and thereby these mutations should have no effect whatsoever on the robustness of liver-specific expression in vivo.  Moreover, Vandendriessche et al already taught explicitly that the liver-specific regulatory element derived from the serpin gene promotor can be a sequence having at least 85% or preferably at least 90% identical to SEQ ID NO: 8.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Vandendriessche et al, Bloom et al, Rebar and Nair et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Vandendriessche et al, Bloom et al, Rebar and Nair et al as set forth above is indistinguishable and encompassed by the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.  

Examiner’s Comments 
1.	The prior art does not teach or fairly suggest an AAV vector comprising the sequence of SEQ ID NO: 37. 
2.	The prior art does not teach or fairly suggest an intron sequence selected from the group consisting of: the contiguous sequence of nucleotides 340-432 in SEQ ID NO: 37, SEQ ID NO: 15, SEQ ID NO: 16 and SEQ ID NO: 17.  
3.	The prior art does not teach or fairly suggest any intron 1 sequence of an albumin gene to be used as an insulator sequence in any vector construct, let alone the insulator sequence of SEQ ID NO: 28, 29, 30 or 38.  Additionally, although the Rebar reference (US 2013/0177960; IDS) disclosed target sites of murine albumin-specific ZFNs having SEQ ID NO: 55 and SEQ ID NO: 56 as well as target sites of human albumin-specific ZFNs having SEQ ID NO: 127 and SEQ ID NO: 128, the reference did not teach or suggest these target sites be used as insulator sequences and/or using these ZFN target sites as homologous sequences in a donor nucleic acid molecule for targeted insertion into a desired locus such as a safe-harbor locus (e.g., Albumin, AAVS1, Rosa, HPRT or CCR5 locus).  Moreover, the instant application demonstrated that recombinant AAV vector containing a polynucleotide expression construct comprising at least the insulator of SEQ ID NO: 28, SEQ ID NO: 29 and/or SEQ ID NO: 30 has an improved viral vector yield as compared to a control AAV vector (Example 1, particularly paragraphs [0156]-[0157]; Figure 3 and Figures 19, 20 and 22). 
 
Conclusion
 	Claims 23-24 and 50-53 are allowed.
Claims 41 and 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                             



Serpin enhancer DNA, SEQ ID 8.
Vandendriessche T,  Chuah M. 


  Query Match             91.1%;  Score 65.6;  DB 48;  Length 72;
  Best Local Similarity   94.4%;  
  Matches   68;  Conservative    0;  Mismatches    4;  Indels    0;  Gaps    0;


Qy          1 GGGGGAGGCTGCTGGTGAATATTAACCAAGATCACCCCAGTTACCGGAGGAGCAAACAGG 60
Db          1 GGGGGAGGCTGCTGGTGAATATTAACCAAGGTCACCCCAGTTATCGGAGGAGCAAACAGG 60

Qy         61 GACTAAGTTCAC 72
Db         61 GGCTAAGTCCAC 72





Sequence 128, 
Publication No. US20130177960A1


  Query Match             100.0%;  Score 21;  DB 44;  Length 28;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTGAATTCATAACTATCCCAA 21
              |||||||||||||||||||||
Db         22 TTGAATTCATAACTATCCCAA 2




Sequence 56, 
Publication No. US20130177960A1

  Query Match             100.0%;  Score 18;  DB 44;  Length 28;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTCCTGTAACGATCGGG 18
              ||||||||||||||||||
Db          1 TTTCCTGTAACGATCGGG 18




Sequence 127, 
Publication No. US20130177983A1

  Query Match             100.0%;  Score 19;  DB 44;  Length 28;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTATCCATTGCACTATGCT 19
              |||||||||||||||||||
Db          2 CTATCCATTGCACTATGCT 20





Sequence 55, 
Publication No. US20130177960A1

  Query Match             100.0%;  Score 19;  DB 44;  Length 28;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGAACCATTGCCACCTTCA 19
              |||||||||||||||||||
Db         20 GGAACCATTGCCACCTTCA 2